


Exhibit 10.31.1

 

AMENDMENT TO LEASE

 

THIS AMENDMENT TO LEASE (this “Amendment”) is entered into as of the 22 day of
July, 2010 (the “Effective Date”), by and between MA-100 HIGH STREET, L.L.C., a
Delaware limited liability company, with a notice address of c/o Equity Office,
125 Summer Street, 17th Floor, Boston, Massachusetts 02110, Attn: Property
Manager (the “Landlord”) and Investment Technology Group, Inc., a Delaware
corporation, with a notice address of Attn: General Counsel, 380 Madison Avenue,
New York, New York 10017 (the “Tenant”).

 

Recitals

 

A.                                   Reference is made to that certain Office
Lease Agreement dated as of July 24, 2009, and entered into between Landlord, as
landlord, and Tenant, as tenant, with respect to certain premises located in a
building known as and numbered 100 High Street, Boston, Massachusetts (the
“Lease”); and

 

B.                                     Landlord and Tenant desire to amend the
Lease as more particularly set forth below.

 

NOW, THEREFOR, for valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, Landlord and Tenant hereby agree as follows:

 

Agreements

 

1.                                       Capitalized Terms. Each capitalized
term appearing but not defined herein shall have the meaning, if any, ascribed
to such term in the Lease.

 

2.                                       Recitals. The recitals above set forth
are true and complete and are incorporated herein by reference.

 

3.                                       Amendments. As of the Effective Date,
the Lease is hereby amended by deleting Exhibit L thereof and replacing it with
Exhibit L attached hereto.

 

4.                                       Ratification of Lease Provisions.
Except as otherwise expressly amended, modified and provided for in this
Amendment, Tenant hereby ratifies all of the provisions, covenants and
conditions of the Lease, and such provisions, covenants and conditions shall be
deemed to be incorporated herein and made a part hereof and shall continue in
full force and effect.

 

5.                                       Entire Amendment. This Amendment
contains all the agreements of the parties with respect to the subject matter
hereof and supersedes all prior dealings between the parties with respect to
such subject matter.

 

6.                                       Authority. Landlord and Tenant each
warrant to the other that the person or persons executing this Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Amendment.

 

--------------------------------------------------------------------------------


 

7.                                       Binding Amendment. This Amendment shall
be binding upon, and shall inure to the benefit of the parties hereto, and their
respective successors and assigns.

 

8.                                       Severability. If any clause or
provision of this Amendment is or should ever be held to be illegal, invalid or
unenforceable under any present or future law applicable to the terms hereof,
then and in that event, it is the intention of the parties hereto that the
remainder of this Amendment shall not be affected thereby, and that in lieu of
each such clause or provision of this Amendment that is illegal, invalid or
unenforceable, such clause or provision shall be judicially construed and
interpreted to be as similar in substance and content to such illegal, invalid
or unenforceable clause or provision, as the context thereof would reasonably
suggest, so as to thereafter be legal, valid and enforceable.

 

9.                                       No Reservation. Submission of this
Amendment for examination or signature is without prejudice and does not
constitute a reservation, option or offer, and this Amendment shall not be
effective until execution and delivery by all parties.

 

10.                                 Counterparts. This Amendment may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the date and year first above written.

 

 

 

LANDLORD:

 

 

 

 

 

MA-100 HIGH STREET, L.L.C., A Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Andrew Maher

 

 

 

Name:

Andrew Maher

 

 

 

Title:

Managing Director

 

 

 

 

Boston Leasing

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ P. Mats Goebels

 

 

 

Name:

P. MATS GOEBELS

 

 

 

Title:

managing director

 

 

 

 

general counsel and secretary

 

3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

OUTLINE AND LOCATION OF GENERATOR AREA AND FUEL TANK AREA

 

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between MA-100 HIGH STREET, L.L.C., a Delaware limited liability
company (“Landlord”) and INVESTMENT TECHNOLOGY GROUP, INC., a Delaware
corporation (“Tenant”) for space in the Building located at 150 Federal Street,
Boston, Massachusetts 02110, which address is expected to be changed to 100 High
Street, Boston, Massachusetts 02110 after the execution of this Lease.

 

4

--------------------------------------------------------------------------------
